Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on February 16, 2021, in which claims 1-23 were presented for examination, of which claims 1-9 were elected and claims 10-23 were withdrawn from consideration, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on February 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitation “claim 2, further comprising a sequential or blended coating” in lines 1-2 is indefinite because it’s unclear what structure comprises 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alferez (US PG Pub. 2017/0119069) as best understood.
	Regarding claim 1, Alferez discloses a protective finger heat-guard (10, Fig. 1-5, 13, and 14), comprising:
	a sleeve (12, Fig. 1) comprising at least one of a singular woven and non-woven material (Par. 0034, Line: 2, examiner notes fiberglass is well known in the art as being “woven”), the sleeve (12) defining a protective enclosure therein for receiving finger of a user to insulate the finger from high-heat environments (Par. 0040, Lines: 1-6, Fig. 13 and 14).

Regarding claim 2, Alferez discloses the material consists of at least one of fiberglass (Par. 0034, Line: 2)

	Regarding claim 6, Alferez discloses the material includes flame-retardant additives (Par. 0034, Lines: 1-9, examiner notes “flame retardant” is listed as being the material can be made of).

	Regarding claim 7, Alferez discloses the sleeve has a diameter in the range of approximately 5.0mm to 150mm (Par. 0034, Line: 3, examiner notes 15inches is within the claimed range), and a length of approximately 0.5 to 100 times the diameter (Par. 0034, Lines: 3-4, examiner notes 2.5inches is within the claimed range).

	Regarding claim 9, Alferez discloses the sleeve (12, Fig. 1) is tubular with opposite ends (14 and 16) thereof folded into an inner bore of the sleeve to define a cavity (Par. 0035, Lines: 1-11, examiner notes a cavity is present as shown in Figs. 14-21) for receiving at least one finger of the user of a suitable depth for an intended application (“for receiving…application” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alferez in view of Zetune et al. (US PG Pub. 2013/0139294) as best understood.
	Regarding claim 3, Alferez discloses the invention substantially as claimed above.
	Alferez does not disclose a coating.
	However, Zetune et al. “Zetune” teaches yet another protective finger heat-guard (examiner notes the glove, element 100, has been interrupted to be a “protective finger heat-guard” since it protects a user’s fingers from heat to a degree), wherein Zetune teaches a coating with at least one of silicone (Par. 0040, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve as disclosed by Alferez, by incorporating a coating as taught by Zetune, in order to provide additional thermal protection to the users finger while in use.

	Regarding claim 5, Alferez in view of Zetune disclose the invention substantially as claimed above.
	They do not disclose sequential coating.
	However, one of ordinary skill in the art would recognize the limitation “sequential or blended coating” renders this claim a product by process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve as disclosed by Alferez in view of Zetune, with a sequential or blended coating, in order to modify the thermal properties of the heat guard.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alferez.
Mark et al. (US Patent 7,284,283) as best understood.

	Regarding claim 4, Alferez discloses the invention substantially as claimed above.
	Alferez does not disclose a coating.
	However, Mark et al. “Mark” teaches yet another protective finger heat-guard (examiner notes the glove, element 100, has been interrupted to be a “protective finger heat-guard” since it protects a user’s fingers from heat to a degree), wherein Mark teaches a material is coated with one or more metal ion organic compounds including acrylic (Col. 5, Lines: 34-39, examiner notes according to the applicants specification on Par. 0017 acrylic is listed as a type of metal ion organic compound).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use acrylic as taught by Mark as the material for the coating of Alferez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because acrylic was a well-known material for protective finger heat-guards as taught by Mark.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alferez in view of Yatkowski (US PG Pub. 2011/0272083) as best understood.
	Regarding claim 8, Alferez discloses the invention substantially as claimed above.
	Alferez does not disclose one closed end.
	However, Yatkowski teaches yet another protective finger heat-guard (examiner notes the sleeve, element 22, is capable of protecting against heat to a degree), wherein Yatkowski teaches a sleeve (22, Fig. 12) is tubular with one closed end thereof (examiner notes “one closed end” is shown in Fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve as disclosed by Alferez by having one closed end as taught by Yatkowski, in order to protect a user’s fingertips.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/Primary Examiner, Art Unit 3732